Citation Nr: 0217701	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  00-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for 
tinnitus.

The Board notes that in the April 2000 rating decision, 
the RO also denied service connection for bilateral 
hearing loss.  The veteran appealed the denial, and the 
claim was subsequently granted in a March 2002 rating 
decision.  The veteran has not filed a notice of 
disagreement following the grant of service connection for 
bilateral hearing loss, regarding the effective date or 
the evaluation assigned, and thus that claim is no longer 
on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed. Cir. 1997) (notice of disagreement following denial 
of a particular claim for service connection cannot be 
construed as a notice of disagreement following the 
granting of service connection for that claim).


FINDING OF FACT

There is no competent evidence of a current diagnosis of 
tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section four of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The VCAA provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002)

The final rule implementing the VCAA was published on 
August 29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001), and is codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
April 2000 and March 2002 rating decisions, the October 
2000 statement of the case, and March 2002 supplemental 
statement of the case.  In the April 2000 rating decision 
and the October 2000 statement of the case, the veteran 
was specifically told that there was no evidence showing 
treatment for or a diagnosis of tinnitus.  Additionally, 
in the March 2002 rating decision and supplemental 
statement of the case, the veteran was told that at the 
time of the December 2001 VA audiological evaluation that 
he denied having tinnitus and that tinnitus was not 
diagnosed.  Therefore, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed. 

VA informed the veteran of which information and evidence 
he was to provide to VA and which information and evidence 
VA would attempt to obtain on his behalf.  In a July 1999 
letter, the RO informed the veteran that it was 
responsible for obtaining all of his medical evidence from 
VA or military sources.  The RO also told him the 
following:

You have indicated that you have 
received treatment from a private 
doctor or hospital.  If you wish this 
evidence to be considered, you should 
send it to our office within 60 days of 
this letter.  

In an April 2001 letter, the RO requested that the veteran 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to VA, so 
that the RO could obtain any relevant records for 
treatment of tinnitus.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, the 
RO attempted to obtain the veteran's service medical 
records but without success.  In a July 1999 letter, the 
RO informed the veteran that the National Personnel 
Records Center (NPRC) had experienced a fire in July 1973 
which had destroyed the service records of a very large 
number of veterans who were in the Army and Air Force.  
The RO asked the veteran to complete forms to assist it in 
obtaining any service records.  The veteran completed the 
forms and sent them back.  The RO then proceeded to submit 
several requests for the records but without success.  The 
RO obtained the veteran's VA medical records from the VA 
outpatient treatment facility in Big Spring, Texas, dated 
from September 1992 to June 1999.  Following the March 
2002 supplemental statement of the case, the veteran 
submitted a statement indicating that he had no further 
records to submit.  Finally, in accordance with its duty 
to assist, the RO had the veteran undergo a VA examination 
related to his claim.

The Board is aware of the holding in Charles v. Principi, 
No. 01-1536 (U.S. Vet. App. Oct. 3, 2002), where the Court 
found that VA had failed to fulfill its duty to assist 
under 38 U.S.C. § 5103A with respect to obtaining a 
medical nexus opinion.  However, in that case, the veteran 
had brought forth competent evidence of a diagnosis of 
tinnitus.  Thus, the Board finds that the facts in that 
case are distinguishable from those in this case, and that 
VA has fulfilled its duty to assist under 38 U.S.C. 
§ 5103A.

For the above reasons, the Board finds that the 
requirements of the VCAA have been met by the RO to the 
extent possible.

II.  Decision

VA treatment records, dated from September 1992 to June 
1999, are silent for complaints of ringing in the ears or 
a diagnosis of tinnitus.

In June 1999, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, wherein 
the veteran stated he was seeking service connection for 
hearing loss.  Attached to the application, in a VA Form 
21-4138, Statement in Support of Claim, the veteran stated 
he was seeking service-connected benefits for hearing loss 
and ringing in the ears.

In a May 2000 letter to his congressman, the veteran's son 
indicated that the subject of the letter was "Veteran['s] 
Claim for Hearing Loss."  He stated that the veteran had 
been diagnosed with significant hearing loss in June 1999 
and that "[t]he personnel in Big Spring had us [] prepare 
and submit various forms to support their medical 
finding."  He complained that his mom had difficulty 
communicating with the veteran because he needed a hearing 
aid.

In a December 2001 ear disease examination report, the 
examiner noted that the veteran denied any history of ear 
disease or infection while in service.  When the 
examination report asked whether the veteran had tinnitus, 
the examiner responded with a "negative" symbol.  The 
diagnosis entered was bilateral severe sensorineural 
hearing loss with poor speech discrimination.

In a December 2001 audiological evaluation report, the 
examiner noted that the veteran "[d]enies tinnitus."  The 
impression entered was severe bilateral noise-induced 
sensorineural hearing loss.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, 
shows that the veteran had a chronic condition in service 
or during an applicable presumption period and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the United 
States Court of Appeals for Veterans Claims's (the Court) 
case law, lay observation is competent.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record 
and finds that the preponderance of the evidence is 
against the grant of service connection for tinnitus.  The 
difficulty in this case is that the veteran initially 
filed a claim for service connection for "ringing in the 
ears," which would imply that the veteran had such 
symptoms.  However, all the medical evidence of record is 
silent for any reports of ringing in the ears by the 
veteran and a diagnosis of tinnitus by a medical 
professional.  In fact, the December 2001 VA audiological 
evaluation shows that the veteran specifically denied 
tinnitus.  Thus, the Board is left with a conflict in the 
veteran's report of his own symptoms.  Having stated such, 
the Board finds that the greater weight of the evidence 
establishes that the veteran does not have ringing in the 
ears.  The reasons for this determination follow.

In the veteran's VA Form 21-526, submitted in June 1999, 
the veteran indicated that he was seeking service 
connection for hearing loss only.  This was hand-written 
by the veteran.  Additionally, in the NA Form 13075 that 
the RO had asked the veteran to complete, the veteran 
responded with "Hearing Loss Determination At Big Spring 
6-3-99" when asked for the "purpose for which information 
or documents are needed."  In the May 2000 letter to his 
congressman, the veteran's son indicated that the subject 
of the letter was the veteran's "Claim for Hearing Loss."  
In the body of the letter, the veteran's son noted that 
the veteran had been diagnosed with "significant hearing 
loss."  He did not mention that the veteran had ringing in 
the ears or tinnitus.  The only document of record wherein 
the veteran stated he had ringing in the ears was the VA 
Form 21-4138 that he submitted with his original claim for 
service connection in June 1999.  The Board notes that 
such document was typed and not hand-written by the 
veteran (as stated above, the VA Form 21-526, which did 
not include the claim for service connection for tinnitus, 
was hand-written by the veteran).  Thus, the Board finds 
that it is more likely than not that the veteran does not 
have ringing in the ears.

Regardless of such finding, the veteran's claim for 
service connection for tinnitus fails because there is no 
competent evidence of record of a diagnosis of tinnitus, 
and without competent evidence of a current diagnosis such 
disability, service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can 
be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  If the veteran's VA Form 21-
4138, submitted in June 1999, was indicating that he 
believed he had tinnitus, the Board notes that he does not 
have the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
veteran is competent to state that he has ringing in the 
ears, but he is not competent to enter a diagnosis of 
tinnitus.  Thus, the June 1999 statement cannot be 
construed as competent evidence of a diagnosis of 
tinnitus.

For the above reasons, the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for tinnitus, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 
55.


ORDER

Service connection for tinnitus is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

